     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 1 of 8



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
      v.                                  §   CRIMINAL NO. 19-CR-02
                                          §
WARREN C. CLARK                           §


    AGREED MOTION FOR ENTRY OF A PROTECTIVE ORDER
  PURSUANT TO FED. R. CRIM. P. 16(d)(1) TO PROTECT SENSITIVE
          INFORMATION PROVIDED IN DISCOVERY


      The United States of America, by and through the undersigned counsel,

respectfully files this agreed Motion seeking a protective order pursuant to Federal

Rule of Criminal Procedure 16(d)(1) to protect unclassified but sensitive

documents to be produced in discovery. The government intends to produce

discovery in this case that includes sensitive information related to

counterterrorism investigations. In order to protect this sensitive information, the

government seeks a protective order that will allow the defendant and his counsel

(and counsel’s support staff and defense experts) access to this information while

restricting the dissemination of that material beyond the defendant and his counsel

(and counsel’s support staff and defense experts). In support of this Motion, the

government states the following:
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 2 of 8



      On January 23, 2019, a grand jury sitting in the Southern District of

Texas returned an indictment charging Warren Clark with attempting to provide

material support to a designated foreign terrorist organization, namely, the

Islamic State of Iraq and al-Sham (ISIS), in violation of 18 U.S.C. § 2339B.

The present charge arises from the defendant’s alleged conduct in the Southern

District of Texas and overseas. The government alleges that the defendant,

who was working in Saudi Arabia, traveled to Syria after his employment was

terminated. Clark sent an electronic communication that stated he wanted to

help build the “Islamic State” and that he was working in “administration.”

Although Clark, in electronic communications, admitted to receiving military

type training, he also stated that he did not plan to fight for ISIS.

      Due to the nature of the present charges, unclassified but sensitive

discovery information will need to be produced to the defense. Accordingly, the

United States, with the agreement of defense counsel, seeks a protective order

prohibiting the release and dissemination of sensitive information contained in the

discovery to any person other than the defendant and his attorney (and counsel’s

support staff and defense experts) in this case. Among those authorized persons,

only those to whom it is necessary that the information be shown to them for the

purposes of preparation, trial, sentencing, and appeal of this matter may review the

sensitive information. Further, all discoverable information must be stored by


                                          2
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 3 of 8



defense counsel in a secure location in their offices and returned to the government

at the conclusion of this case.

      The United States will plainly mark sensitive information before it is

produced to the defense. If the defense contests the marking of any material as

sensitive by the United State, the defense will alert and confer with the United

States. In the event of continued disagreement, the defense may raise the issue

with the Court by filing a motion under seal.

      1.     Rule 16(d)(1) of the Federal Rules of Criminal Procedure provides

that “at any time the court may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1). The

Supreme Court counseled long ago “[t]the trial court and should, where

appropriate, place a defendant and his counsel under enforceable orders against

unwarranted disclosure of the materials which they may be entitled to inspect.”

Alderman v. United States, 394 U.S. 165, 185 (1969); see also United States v.

Carriles, 654 F. Supp. 2d. 557, 566, (W.D. Tex. 2009) (citing Alderman).

      2.     When considering a protective order, a court “must consider whether

the imposition of the protective order would prejudice the defendant.” Id. at 566.

However, the Court “should seek to ensure that disclosure of discovery materials to

a defendant ‘involve[s] a minimum hazard to others.’” Id., see also Alderman, at

185. Rule 16(d)(1)’s good cause determination “must also balance the public’s


                                          3
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 4 of 8



interest in the information against the injuries that disclosure would cause.”

Carriles, at 566.

      3.     Restricting the defendant and his counsel in the manner above does

not cause prejudice to the defendant, as he will still have ample access to the

discoverable material in order to prepare his defense.

      4.     Should the defendant wish to provide materials containing sensitive

information to anyone other than counsel (and counsel’s support staff and defense

experts), including but not limited to any public filing in this case, the government

requests that defendant provide fourteen (14) days written notice to the government

in order for the government to file a timely objection to such disclosure if

warranted. Given the sensitive nature of information to be disclosed in this case,

the government believes that such notice is necessary to ensure that the discovery

materials are not shared with any party who might misuse the information

contained therein. The government requests that such notice include the materials

to be disclosed, the person to whom the materials will be disclosed and the purpose

of such disclosure.

      WHEREFORE, the United States requests that this Honorable Court grant

this Motion and enter a protective order that will: 1. Allow the defendant and his

counsel access to the sensitive information contained in the unclassified discovery

while restricting the release and dissemination of that material beyond the


                                          4
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 5 of 8



defendant and his counsel (and counsel’s support staff and defense experts); 2.

Provide that the unclassified discovery be stored in a secure location in the offices

of defense counsel, and 3. Specify that the unclassified discovery shall be returned

to the government at the completion of this case.

      A copy of the Proposed Protective Order is submitted herewith.


                                       Respectfully submitted,

                                       RYAN K. PATRICK
                                       United States Attorney


                                       __/s/ S. Mark McIntyre_________
                                       S. MARK MCINTYRE
                                       CRAIG M. FEAZEL
                                       Assistant United States Attorneys




                                       __/s/_Michael J. Dittoe______
                                       MICHAEL J. DITTOE
                                       Trial Attorney, U.S. Dept. of Justice




                                          5
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 6 of 8



                       CERTIFICATE OF CONFERENCE

      I hereby certify that the government conferred with counsel for the

defendant, who is in agreement with the granting of this motion.



                          CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice

of electronic filing to the following:

      Counsel for the defendant.



                                         By: __/s/ S. Mark McIntyre_________
                                             S. MARK MCINTYRE
                                             Assistant United States Attorney




                                          6
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 7 of 8



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §   CRIMINAL NO. 19-CR-02
                                           §
WARREN C. CLARK.                           §

       PROTECTIVE ORDER GOVERNING THE DISCLOSURE OF
                   SENSITIVE INFORMATION

      This matter is before the Court on the motion of the United States seeking a

protective order pursuant to Federal Rule of Criminal Procedure 16(d)(1). The

Court, having considered the Motion, the facts and applicable law, and being

otherwise sufficiently advised, is of the opinion that the Motion is GRANTED.

      THE COURT FINDS that the government has demonstrated “good cause,”

pursuant to Federal Rule of Criminal Procedure 16(d)(1), for the Court to enter this

Protective Order.

      THE COURT FINDS that the information contained in the government’s

discovery is sensitive and restricting its release and dissemination will not likely

prejudice the defendant.

      THREFORE, IT IS ORDERED that the defendant and his attorney (and

counsel’s support personnel and defense experts) in this case may not release or

disseminate any of the sensitive information contained in the government’s

discovery to any person including in any publicly filed pleading.
                                           7
     Case 3:19-cr-00002 Document 24 Filed on 03/04/19 in TXSD Page 8 of 8



      IT IS FURTHER ORDERED that the defendant must provide the

government with fourteen (14) days written notice prior to the disclosure of any

materials containing sensitive information to anyone other than defendant and his

counsel (and counsel’s support personnel and defense experts). Such notice shall

include the materials to be disclosed, the person to whom the materials will be

disclosed and the purpose of such disclosure.

      IT IS FURTHER ORDERED that defense counsel shall store the

unclassified discovery in a secure location in their offices and shall return such

material to the government at the conclusion of this case, to include any appeal that

may result.

      SO ORDERED this _____ day of ____________ 2019.


                                        ___________________________________
                                        HONORABLE GEORGE C. HANKS
                                        United States District Judge




                                          8
